Citation Nr: 1144010	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-06 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for postoperative rhinosinusitis with Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to April 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In conjunction with his claim for an increased initial evaluation for service-connected postoperative rhinosinusitis with Eustachian tube dysfunction, the Veteran last underwent a VA examination in August 2009, over two and a half years ago.  At his July 2010 hearing at the RO, the Veteran testified that symptoms associated with his rhinosinusitis have have increased in severity since his last surgery in 2005, especially over the previous 12 to 14 months.  The Veteran stated that he had constant sinusitis manifested by headaches, pain and tenderness of the sinus and nasal congestion after repeated surgeries in 1991 and 2005.  Additionally, the most recent VA otolaryngology treatment report dated in October 2009 noted mild polypoid mucosal changes on the right although frank polyp recurrence was not shown.  The Veteran stated that his doctor advised that these findings were indicative of returning polyps.  The Board therefore concludes that a new examination is warranted to determine the current extent and severity of the Veteran's service-connected rhinosinusitis.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his sinus disability.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all available VA treatment records relating to the Veteran that are not already of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate examination to determine the severity of his service-connected postoperative rhinosinusitis with Eustachian tube dysfunction.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must fully describe the manifestations of the Veteran's sinus disability and report the frequency/persistence of any findings.  Specifically, the examiner must indicate the presence of (i) any polyps; or (ii) radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries; or (iii) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After undertaking all additional development that is deemed necessary, the RO must then adjudicate the Veteran's claims on appeal.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, which must address all of the evidence of record since that issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


